  CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 1 of 37



                                  .      ~.

STATE OF MINNESOTA                                                      DISTRICT COURT

COUNTY OF HENNEPIN                                         FOURTH JUDICIAL DISTRICT


Blaine Nye,
                                                   Case Type: Product Liability
               Plaintiff,
                                                   Court File No.:
        V.

3M Company, 3M Occupational Safety LLC,
Aearo Holding LLC, Aearo Intermediate
LLC, Aearo LLC, and Aearo Technologies
LLC

              Defendants.



                                        SUMMONS


THIS SUMMONS IS DIRECTED TO DEFENDANT ~CO~IPAIcTY?

        1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiff s Complaint against you is attached to this Summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though
it may not yet be filed with the Court and there may be no court file number on this Summons.

       2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this Summons a written response called an
Answer within 20 days of the date on which you received this Summons. You must send a
copy of your Answer to the person who signed this summons located at:

       ECKLAND & BLANDo LLP
       800 Lumber Exchange
       10 South Fifth Street
       Minneapolis, MN 55402

        3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
to the Plaintiff s Complaint. In your Answer you must state whether you agree or disagree with
each paragraph of the Complaint. If you believe the Plaintiff should not be given everything
asked for in the Complaint, you must say so in your Answer.
    CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 2 of 37



                                                  ►


        4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not get
to tell your side of the story, and the Court may decide against you and award the Plaintiff
everything asked for in the complaint. If you do not want to contest the claims stated in the
complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the complaint.

       5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do
not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

      6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to pai-ticipate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.


                                                          EcrmArm & BLArrpo LLP


Dated: December 23, 2019
                                                          JQ#     ckland (#139920)
                                                          Vince C. Reuter (#390874)
The undersigned acknowledges that sanctions may
be imposed under Minn. Stat. § 549.211
                                                          Jared M. Reams (#397159)
                                                          800 Lumber Exchange Building
                                                          10 South Fifth Street
      Eckland, Esq.                                       Minneapolis, MN 55402
                                                          (612) 236-0160

                                                          Counsel for Plaintiff




                                                      2
    CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 3 of 37



                                       .       ►

STATE OF MINNESOTA • , :                                                        DISTRICT COURT

COUNTY OF HENNEPIN                                                FOURTH JUDICIAL DISTRICT


 Blaine Nye,
                                                         Case Type: Product Liability
                       Plaintiff,
                                                         Court File No.:
           ~
           ►


 3M Company,'3M Occupational Safety LLC,
 Aearo Holding LLC, Aearo Intermediate
 LLC, Aearo LLC, and Aearo Technologies
 LLC
                  Defendants.



                                            COMPLAINT


         Plaintiff Blaine Nye, as and for his Complaint against Defendants 3M Company, 3M

Occupationar Safety LLC, Aearo Holding LLC, Aearo Intermediate LLC, Aearo LLC, and Aearo'

Technologies LLC (the "Defendarits"), states and alleges as follows:                    :

                                    PREL•IMINARY ALLEGATIONS

         1. '     Plaintiff com~ences this product' liability acfiori agairist Defendants for injui-ies

caused by Defendants' design, development, testing, manufacturing, assembling, packaging,

labeling, promoting, marketing, distributing, selling and/or supplying of defective dual-ended

earplugs (Version 2.CAEv.2) (thp. "Dual-En.ded Earplug(s)") that were used -b.y Plain.tiff while

engaged in military training and/or while deployed on active military duty. Thousands of civilians

and U.S. military personnel, including Plaintiff, now suffer from hearing loss, tinnitus, and/or other

severe health concerns caused by Defendants' defective Dual-Ended Earplugs.




                                                   1


4816-3557-3423, v. 1
     CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 4 of 37


                                                 s

         2.       .. Defendants. knowingly:supplied their defective .Dual-Ended Earplugs to civiliatis
 :
and to the United States Military from 2003 to 2015 without disclosing Defendants' knowledge of

the dangerous effects that they caused. Nor did Defendants provide adequate warnings or

instructions for use of the Dual-Ended Earplugs. Defendants knew that the Dual-Ended Earplugs

were defective prior to . supplying, them because Defendants falsified test results and

misrepresented performance specifications in order to qualify for a multi-million dollar per year

government contract with the United States. Fraudulent misrepresentations like those made by

Defendants were alleged by the U.S. Department of Justice in a civil action brought against

Defendant 3M pursuant to the qui tam provisions of the False Claims Act. Upon information and

belief, Defendants have not recalled the Dual-Ended Earplugs and they continue to threaten the

health and well-being of civilians and U.S. military personnel who trust them to protect their

hearing.

         3.        Plainfiff seeks to recover in this civil action the damages that he suffered and

continues to suffer as a result of his use of Defendants defective Dual-Ended Earplugs.

              .         _.                       PARTIES.

         4:        Plairitiff is a- resident of-Michigan and-served ift the United States Military during a

time period between the~years 2003 to 2015. .

      .•.5: :      Defendant 3-M Company. ("3M") is a Delaware-corporation with-its principal place

of business in Minnesota.

         6.        Defendant 3M Occupational Safety LLC is a Delaware limited liability company

with its principal place of business in Minnesota. Defendant 3M Occupational Safety LLC is a

wholly owned subsidiary of Defendant 3M.




                                                      2

4816-3557-3423, v. 1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 5 of 37



                                               ~

      : 7.         Defendant. Aearo Holding LLC is a Delaware limited liability,company with its

principal place of business in Minnesota. Defendant Aearo Holding LLC is a subsidiary of

Defendant 3M.

         8.        Defendant Aearo Intermediate LLC is a Delaware limited liability company with

its principal place of business in Indiana. Defendant Aearo Intermediate LLC is a subsidiary of

Defendant 3M.

         9.        Defendant Aearo LLC is a Delaware limited liability company with its principal

place of business in Indiana. Defendant Aearo LLC is a subsidiary of Defendant 3M.

         10.      Defendant Aearo Technologies LLC is a Delaware limited liability company with

its principal place of business in Indiana. Defendant Aearo Technologies LLC is a subsidiary of

Defendant 3M. Defendant Aearo Technologies LLC also operated under the assumed names of

"Aearo Company" and "Aearo Technologies."

         11.      Defendants 3M and/or 3M Occupational Safety LLC acquired Defendants Aeazo               :

Holding LLC, Aearo Intermediate LLC, Aearo LLC, and Aearo Technologies LLC (the "Aearo

Companies") on or about November 15, 2007.

                                   JURISDICTION AND 'VENUE

         12. : This Court has jurisdiction. over this civil action pursuant.to Minn. Stat. §§$.31 and.

484.01(1). Pdrsonal jurisdiction over Defendan.ts is proper because Defandants have their principal

place of business in Minnesota or because they have purposefully availed themselves of the

privilege of conducting activities within Minnesota and maintain regular and continuous business

contacts within Minnesota.

         13:      Venue is proper in tliis Court pursuant to 1Vlinn. Stat. §§ 542.01 and 542.09 because

one or more Defendants reside in Hennepin County in that they have their resident agent, an office,



                                                    3

4816-3557=3423, v. 1
         CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 6 of 37



                                             I      ►




      and a place of business in Hennepin,County. Defendant 3M did business in.Hennepin County :

      through its design, development, testing, assembling, manufacturing, packaging, promoting,

      marketing, distribution, and/or selling of the defective Dual-Ended Earplugs.

                                          FACTUAL ALLEGATIONS

                                            The Dual Ended Earplugs

               14.      The Dual-Ended Earplug is a one-sized, dual-ended, triple-flanged earplug that

      Defendants created, manufactured, constructed, assembled, designed, tested, promoted,

      advertised, marketed, distributed, and/or sold to civilians and to the United States military from

      approximately 2003 to 2015.

               15.      One end of the Dual-Ended Earplug is the color olive and the other end is the color

      yellow. Each end of the Dual-Ended Earplug incorporates a single-ended, triple-flanged earplug

      called the "Ultrafit" earplug, which Defendants also designed.

               16.      Defendants patented this "multi flanged earplug" design on September 19, 1989 as

.     provided'in U.S. Patent No. 4,867,T49.                                                      ,

               17..     Although both ~nds of the Dual-Ended Eaiplug use the .sarrie . Ultrafit earplug,

      Defendants desigiied each end tb serve a differeni purpose. Defendants designed the olive,colored

    : end to block as much sound as.possible, just like. the single-ended.Ultrafit earpluginitiali,y designed ...

      by Defendants:

               18.      Def6ndants referred to the olive-colored end of the Dual-Ended Earplug as the

      "closed," "blocked," or "linear" end.

               19.      Unlike the olive-colored end, the yellow-colored end of the Dual-Ended Earplug is

      attached to a non-linear filter, which provides level-dependent hearing protection so that users can




                                                         4'

      4816-3557-3423, V. 1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 7 of 37




hear low-level sourxds    (e.g.,   .close-range conversation), while also blocking loud impulse sounds

(e.g.,   noises from industrial machines).

          20.      Defendants referred 'to the yellow-colored end of the Dual-Ended Earplug as the

"open," "unblocked," or "non-linear" end.

                                         Civilian and Military Use

          21.      Beginning in or before 2003, Defendants placed the Dual-Ended Earplugs into.the

commercial market. In turn, because of the design, the United States Military assigned the Dual-

Ended Earplugs a national stock number and began purehasing the Dual-Ended Earplug in 2003.

          22.      Defendants directly and/or indirectly supplied the Dual-Ended Earplug to military

personnel and civilians, including Plaintiff, from at least 2003 to 2015, regardless of whether they

would be used during wartime, combat, or other military-related exigencies.

          23.     The part number and/or SKU of the devices was 370-1011.

          24.     Civilians and military :personnel, :'including Plaintiff,: relied' on.' Defendants' .

representations when * they used the Dual-Ended Earplugs. . This included Defendants'

repi-esentations .that the Dual-Ended Earplugs -were saf.e, effective, and that' they provided tw,o

different options for adequate hearirig attenuation and/or protection depending on which end of the

device the user inserted into.his or her ear..

          25.     In addition to selling the Dual=Ended Earplugs to civilians. and -the United States

military, Defendants marketed, distributed, and/or sold the Dual-Ended Earplugs commercially

under different product names.

          26.     For example, the Dual-Ended Earplug is structurally and technologically identical

to Defendants' "ARC" earplug. A cosmetic distinction between these earplugs is that the ARC is

colored yellow and red instead of yellow and olive.



                                                     5

4816-3557-3423, V. 1
   CASE 0:20-cv-00168-JRT-KMM Document 01-1 Filed 01/13/20 Page 8 of 37



                                        ,      -A




         27. . Defendants initially marketed and sold the ARC: earplug, to civilians, For exaniFle,,,

Defendants marketed and sold the ARC earplug to electrical linemen, who frequently encountered

potential hazards from electric ares.

         28.      Because the Dual-Ended Earplug and the ARC earplug are structurally and

technologically identical, Defendants did not design or develop the Dual-Ended Earplug for

exclusive military use.

         29.      Defendants designed and developed the Dual-Ended Earplugs for a wide variety of

potential users.

                                   Defendants' Failure to Properly
                                   Test the Dual-Ended Earplugs

         30.      Federal and industry regulations required Defendants to test the safety and efficacy

of the Dual-Ended Earplugs before distributing, supplying, and/or selling them to consumers.

         31.      Specifically, Environmental Protection Agency ("EPA") regulations, codified in 30

CFR 211.201 et seq., and the Noise Control Act, 42 U. S.C. § 4901 et seq., regulate labeling and

testing of hearing protectiotl devices.

        32.       Hearing protection devices, lilCe the Dual-Ended Earphzgs, are.classified- by their .

potential to reduce noise iri decibelg ("d§"), which is a term'used to categorize the power or d-ensity '

of sound.

         33.      Hearing protection devices must be tested pursuant to guidelines and procedures

promulgated .by the American. National.Standards Institute ("ANSI"):

         34.      These guidelines require manufacturers of hearing protection devices fo test for,

and label their devices with, a Noise Reduction Rating ("NRR").

         35.      An NRR is a unit of ineasurement used to detennine the effectiveness of hearing

protection devices in decreasing sound exposure in certain environments.

                                                    6

4816-3557-3423, v. 1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 9 of 37




         36.        The no~se measurement procedure publisl~ed by ANSI, also, known ns ANSI 53.19-.

1974, governs the NRR labeling and testing of hearing protection devices.

         37.        The higher the NRR number associated with a hearing protection device, the greater

the potential for noise reduction in certain environments.

         38.        The EPA requires manufacturers of hearing protection devices to provide accurate

NRRs on the labels of their devices.

         39.        Instead of hiring an independent laboratory to test the NRRs of their hearing

protection devices, Defendants regularly used their own EARCAL laboratory for that purpose

since at least December 1999.

         40.        Unlike independent laboratories, the EARCAL laboratory used improper testing

procedures that substantially skewed the results of the NRR labeling tests that Defendants

performed on their own hearing protection devices.

         41.        For example, Defendants inanipulated the Dual-Ended Earplug by folding back a

flange to create a fighter fit but failed to di'sclose this manipulation in the cor►text of Defendants'

standard fitting procedures.

        - 42.       Through Deferidants' improper testing- procedures that *produced skewed and

:unreliable     resulls,. Defendants nonetheless discovered: in qr around .2000 .that .the Dual-Ended .

Earplugs were susceptible.to unpercepfiible loosening that -would allow harmfiil- soundsAo -eriter

the user's ear canal and damage the user's hearing.

         43.        Defendants ignored this finding in favor of other unreliable, biased, or manipulated

information obtained during testing and inflated the NRR that Defendants placed on the packaging

when it began supplying the Dual-Ended Earplugs to civilians and military 'personnel, including

Plaintiff.



                                                     VA

4816-3557-3423, v. 1
                   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 10 of 37


                                                               }




                       44.       Defendants knew in 2000 that.the.design of the Dual-Ended, Earplugs prevented a. •

              proper fit and seal when inserting either end of the device into the user's ear canal according to the

     ~        provided standard fitting procedures.

                       45.      After discovering that their Dual-Ended Earplugs were susceptible to imperceptible

              loosening that would allow harmful sounds to enter the user's ear canal and damage the user's

              hearing, Defendants failed to warri civilians or military users, including Plaintiff, of this danger.

                       46.      Defendants also failed to instruct civilians or military users, including Plaintiff, that

              folding back certain flanges may improve the hearing protection provided by the Dual-Ended

              Earplugs.

                       47.      By fabricating the NRR for the Dual-Ended Earplug in the face of contradictory

              NRR data, Defendants intentionally misstated the amount of protection provided by each end of

              the device.

                       48.      For example, althougli the open end of the Dual-Ended Earplug provides little to

              no protection when used according to §tandarcl fitting procedures, Defendants misrepreserited- to

              Plairiziffs and the United States military that the open rriode."allow[sfsituational awareness yet

              proteot[s] against dangerous peak-levels
                                                   . .
                                                       with a-filtef elemerit-that reacts instantaneously to provide
.   •.•   :•:...   .   . ....        ...   . .    .                .   .... ....- .   .   -             ,•       -

              increased pi-otection."

                       -49. - Defendants' labeling, packaging, .and/or marketing of the Dual-Ended Earplugs-are,

              at best, misleading and have caused thousands of innocent usei-s, including Plaintiff, to suffer

              hearing loss and tinnitus.

                       50.      Further, Defendants' testing, labeling, and/or marketing of the Dual-Ended Earplug

              violated EPA regulations, 40 CFR § 211.204-04 et seq., the Noise Control Act, 42 U.S.C. § 4901

              et seq., and ANSI S3.19-1974.




              4816-3557-3423, v. 1
       CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 11 of 37




                                          Scientific Misrcpresentations

              51.      In addition to Defendants' sheltering the defects of the Dual-Ended Earplug,

    misrepresenting the NRR for both ends of the earplug, and failing to warn or provide proper

    instructions for using the earplug in civilian and military contexts, Defendants also distorted

    scientific sources when marketing, advertising, and/or promoting the Dual-Ended Earplug to

    Plaintiff and the United States military.

             52.       Citing the 1998 Blast Overpressure Study by Daniel Johnson, for example,

    Defendants' marketing brochures declared that "[t]he level-dependent technology used in the

    [Dual-Ended Earplug] has been tested on human subjects and found to be protective at 190 dBP

    for at least 100 exposures (sufficient to cover the loudest weapons in the military inventory,

    including shoulder-fired rockets)."

             53.       Given Defendants' gloss on the Johnson study, customers believed that the Dual-

    Ended Earplug was "protective at 190 dBP for at least 100 exposures" of the "loudest weapons in

    the military inventory."

             -54.      Although Defendants repeatedly cited the Johnson study from 2003 to 2015. wheri

:   inarketing, :advertising, and/or pi-omotitig the Dual-Erided Earplug, the Johnson study does not

    actually show.that.the Dual-Ended Earplug is "protective at:190 dBRfor at.least•.100.exposures."         -,

             55.       D.eferidants-kn-ew that-the Johnson study did not actually show that the Dual-Ended

    Earplug is "protective at 190 dBP for at least 100 exposures" when they made thai representation.

             56.      Even though Defendants knew that the 1998 Johnson study did not support their

    claim that the Dual-Ended Earplug was "protective at dBP for at least 100 exposures," Defendants

    continued to knowingly market, advertise, and/or proinote the product to ihe public based on that

    false statement,



                                                        0
    4816-3557-3423, v. 1
                      CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 12 of 37




                               57.   Defendants . did so despite acknowle.dging in,their. public , press releases that

                 `[t]innitus, often referred to as `ringing in the ears,' and noise-induced hearing loss can be caused

                 by a one-time exposure to hazardous impulse noise, or by repeated exposure to excessive noise

                 over an extended period of time."

                                                            Fraudulent Concealinent

                           58.       At all 'times material hereto, Defendants committed a continuing fraud in

                 obfuscating and failing to disclose facts that were known to them relating to their fraudulent testing

                 of the Dual-Ended Earplug and defective design of the product—facts that were not discovered

                 and could not have been discovered by any person, including Plaintiff, while undertaking

                 reasonable due diligence.

                           59.       Plaintiff did not and could not have discovered with reasonable diligence the

                 veritable facts regarding Defendants' misrepresentations, omissions, faulty testing, and/or the

                 defective design of the Dual-Ended Earplug.

                           60.       Nor cotild Plaintiff have discovered that Defendants'. Dual-Ended'Earplug caused .'

                 his hearing-related injuries andfor sequclae thereio because.the eaiplug•imper.ce.ptibly.lp9sened, as

                 D_efendants knew•all along.
.....   •   -     _        .     •      .. .. .    .. . .   . •   . . . , . . :   .   .   .   .. .    .     ,•.   . ...       .   •   .. . . .. •
                       :. 61. . Defendants are joinxly and. severally liable. to Plain.tiff for their individual • and .

                -- collective tortious acts.

                                                            CAUSES OF ACTION

                                                                 COUNTI
                                                            (STRICT LIABILITY)

                                                   Failure to Warn and Use Defectiveness

                           62.       Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

                 herein.


                                                                        10

                 4816-3557-3423, v..1
    CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 13 of 37




           63..     Defendants had a duty to provide. proper fitting.instructions and warn Plaintiff about

  the defects and the dangers associated with using the Dual-Ended Earplugs, of which they knew,

  or in the exercise of ordinary care, should have known, from the time that the Dual-Ended Earplugs

  left Defendants' control up until and at all times during the Plaintiff's use thereof.

          64.       At the time Defendants tested, designed, manufactured, configured, assembled,

 marketed, advertised, sold for consideration, and/or provided the Dual-Ended Earplugs, and at all

 times until the date of Plaintiff's injuries, the Dual-Ended Earplugs contained defects and risks

 capable of causing hearing injuries. These defects and risks were known or, through the use of

 scientific knowledge then available, knowable to Defendants.

          65.       At all times herein mentioned, said risks and defects presented a substantial danger

 of serious injury to Plaintiff as a user of the Dual-Ended Earplugs.

          66.       Defendants breached their duty by failing to warn Plaintiff of these dangers and by

 failing to provide adequate instructions for use.

          67: - The Dual-Ended Ea'rplugs tliat were used by Plairitiff were defective when they left

,.tlie..rontrol of Defendants.

          68.       r1t all relevani times, the substantial dangers iriv6lved in the reasonably foreseeable ,

 uses.o.f the Dua1-En41.ed Earplugs (which were inade dangerous by t$eir-defective.design and lack ..

 of •sufficient warnings) caused the -Dual-Ended 'Earpliigs to- have an unreasonably dangerous                  :

 propensity to cause hearing loss and other injuries, including tinnitus; and that was known of

 knowable to Defendants.

          69.      The warnings accompanying the Dual-Ended Earplugs did not adeq_uately warn and

 instruct Plaintiff, in light of the risks known or knowable to Defendants, of the dangers associated




                                                      11

 4816-3557-3423, v. 1
  CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 14 of 37




.with the Dual-Ended Earplugs., including, but not limited to, .Defendants' failw-e to provide

adequate instructions for use or the dangers of hearing injuries.

         70.       The warnings accompanying the Dual-Ended Earplugs failed to provide the level

of information that the consuming public, whether the consumer is a civilian or a military

servicemember, including Plaintiff, would expect when using the product in a manner reasonably

foreseeable to Defendants. Defendants either recklessly or intentionally hid, minimized, and/or

downplayed the risks related to the Dual-Ended Earplugs, including but not limited to, the risk of

the Dual-Ended Earplugs to imperceptibly loosen in the wearer's ear, and the lack of effectiveness

when the opposing flanges of the Dual-Ended Earplugs were not rolled back.

         71.       Defendants failed to provide adequate warnings, instructions, guidelines, and/or

admonitions to members of the consuming public, whether the consumer is a civilian or a military

servicemember, including Plaintiff, of the design defects that existed in the Dual-Ended Earplugs

and whicli were known or knowable to Deferidants.

         72.      -Defendants knew that these substantial darigers were nottreadily recognizable to an

ordinary.consumer,.wliether . that consumer     is   a civilian Qr   a   militax-y sei-vicemember, including

Plaintiff,-and "that consiimers would utilize the'Dtial=Ended Eurplugs without inspection.

         7.3:     Defendants' fail.ua•e to warn of t•hese substantial. dangers rendered the Dual-Ended

Earplugs unreasonably dangerous to Plaintiff.

         74.      If Defendants had given adequate instructions and warnings regarding the Dua1=

Ended Earplugs, these instructions and warnings could have reduced the risk of harm to members

of the consuming public, whether the consumer is a civilian or a military servicemember, including

Plaintiff.




                                                     12

4816-3557-3423, v. 1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 15 of 37




       : 75,       At.the time ofPlaintiff's_injury, Plaintiffwas using the Dual-Ended Earplugs in a

manner that was reasonably foreseeable to Defendants.

         76.       Plaintiff would have complied with alternative instructions for use of the Dual-

Ended Earplugs had Defendants provided Plaintiff with such alternative instructions.

                                            Design Defect

         77.       At ,all relevant times herein mentioned, Defendants tested, designed, fabricated,

manufactured, distributed, and/or marketed the Dual-Ended Earplugs to civilians and the United

States Military, including Plaintiff.

         78.       At all relevant times herein mentioned, the Dual-Ended Earplugs were in

substantially the same condition as when they lef$ Defendants' possession.

         79.       At all relevant times herein mentioned, the Dual-Ended Earplugs were defective in

their design in that, among other things, they would not, could not, and did not perform in a manner

as safely as ari ordinary consumer would expect. For exaniple, the Dual-Ended Earplugs were

defectively designed• with*too slfort a stem that caused the earplugs to imperceptibly loosen in *the

we4rer's

        - 8Q.     At" all relevant times herein ' mentioned, the Dual-Ended Earplugs- were further '

defective in design because the benefits of their design.were outweighed by the.risks they posed

to consumers, such as Plaintiff, when used in a foreseeable mariner and because the defective

design reridered the Dual-Ended Earplugs unreasonably dangeroiis to users sucli as Plaintiff.

         81.      At all relevant times herein mentioned, the Dual-Ended Earplugs were further

defective in design because they failed to comply with the safety specifications mandated by law,

regulation, or other obligation for the safety of Plaintiff and other consumers.




                                                  13

4816-3557-3423, v.-1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 16 of 37




          82.       At all rel.evant ti,mes herein mentionedr the Dual-Ended Earplugs ,were further

defective in design because there existed a reasonable alternative design that would have reduced

the risk posed by the Dual-Ended Earplugs.

          83.       At all relevant times, the Dual-Ended Earplugs were used in a manner that was

foreseeable and intended by Defendants.

          84.       As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

serious injuries, including but not limited to hearing loss and tinnitus.

          85.       As a direct and proximate result of Defendants' acts and conduct, Plaintiff requires

and/or will require more healthcare and services and did incur medical, health, incidental, and

related expenses. Plaintiffs may also require additional medical and/or hospital care, attention, and

services in the future.

                                                 COUNT II
                                              (NEGLIGENCE)

          86.-      Plaintiff incorporatds all previous paragraphs of this Complaint as if fully set fortli

herein.

          87. -- Defendants each had a duty to use their professional expertise and -exercise that

-degree of Skill                 ordiriarily used urider tlie "same or similar busYness by a person or entity-

in Defendants' business of designing, developing, testing, manufacturing, marketing, and/or

distributing hearing protection devices.

        .88.       Def.endants breached . their respective duties by, failing . to exe.rcise. the. requxred

degree of care      in   designirig, developing, testing, manufacturing, marketing, and/or distributing'

hearing protection devices in a manner designed to provide the specified level of hearing

protection.




                                                      14

4816-3557=3423, v. '1       +
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 17 of 37




          89.      Plaintiff was damaged by Defendants' conduct, including but not lintited to damage.

 to his hearing.

          90.      The damages suffered by Plaintiff were or should have been reasonably foreseeable

 to Defendants.

          91.      Defendants' breaches are a direct and proximate cause of the injuries and damages

suffered by Plaintiff in an amount not yet fully determined, but in excess of $50,000. Plaintiff is

entitled to recover damages and other relief as available, at law or equity, as a direct and proximate

result of Defendants' conduct.

                                             COUNT III
                                        (NEGLIGENCE PER SE)

          92.      Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

herein.

          93.      Defendants, through their testing, distributing, designing, marketing, and/or

labeling of the Dual-Ended Earplugs, violated federal regulations and statutes including, but not

limited to, the False Claims Act, 31 U.S.C. § 3729, et seq., the Noise Control Act, 42 U.S.C. §

-4901,-et-seq.; 40 G.F:R. § 211.204=4(e),- and 40 C.F:R. § 211:206-1 of the EPA regulatians. -

          94.      Defendants also ` vialated -- tlie ANSI S3:19-1-974 ' tes'ting protodol, Tederal `

specifications governing the product, and all applicable consumer protection statutes.

          95.      Defendants' violations of these state and federal laws and regulations are the direct

.4nd.proximate cause of Plaintiffs injuries.

          96.      Plaintiff is within the class of persons that'the statutes and regulations are designed

to protect; and Plaintiffs injuries are the type of harm the statutes and regulations are designed to

prevent.




                                                     15

4816-3557-3423, v. 1
  CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 18 of 37




          9.7,     Defendants' actions also breached their parallel:common law duties to provide safe

products, to advertise honestly, and to provide reasonable assurances with respect to the safety and

effectiveness of the Dual-Ended Earplugs for the purposes that Defendants advertised.

          98.      Defendants' violations of the aforementioned laws, statutes, and regulations

constitute a breach of duty subjecting Defendants to civil liability for all damages arising

therefrom, under theories of negligence per se.

          99.      As a direct and proximate result of Defendants' statutory and regulatory violations,

Plaintiff suffered serious injuries, including but not limited to hearing loss and tinnitus.

          100.     As a direct and proximate result of Defendants' statutory and regulatory violations,

Plaintiff requires and/or will require more healthcare and services and did incur medical, health,

incidental, and related expenses. Plaintiffs may also require additional medical and/or hospital

care, attention, and services in the future.

                                        COUNT IV .. .
                              (BREACH OF EXPRESS WARRANTl)

          101.. Plaintiff incorporates all previous paragraphs of this Complaint as if fiilly set forth

herein.

          102.     At 'all times material hereto; Defendants expressly warranted by vvay of -written

literature including, but not limited to, product labeling, articles, advertising, certifications,

promotional materials, and/or other documents that the Dual-Ended Earplugs were safe, effective,

fit, and proper for. their intended use or foreseeable uses and conformed to. federal regulations and

specificat'ions.

          103.     Plaintiffutilized Defendants' Dual-Ended Earplugs, using the provided instriictions

for use, for the purposes of protecting against loud sounds that could cause damage to his hearing.

In so doing, Plaintiff relied upon the skill, judgment, representation, and the foregoing written

                                                   16

4816-3557-3423, v. 1
       CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 19 of 37




    warranties of. Defendants. Said warranties . and represejitations were: false,. misleading and

    inaccurate in that the Dual-Ended Earplugs were not in compliance with federal regulations and/or

    did not conform to or perform in accordance with approved specifications and malfunctioned

    during use and were therefore not safe and effective and were unfit for the uses for which they

    were intended or put with the knowledge and/or encouragement and/or approval of Defendants.

              104.     Apart from any other misrepresentations alleged above, the Dual-Ended Earplugs'

    packing states that the closed end provides a"22" NRR and the open end provides "O" NRR, but

    it does not state that this protection cannot be consistently achieved unless the user folds back

    certain flanges.

              105.     As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

    serious injuries, including but not limited to hearing loss and tinnitus.

              106.     As a direct and proximate result of Defendants' acts and conduct, Plaintiff requires

    and/or will require more healthcare and services and did incur medical, health, incidental,. and :

    related expenses. Plaintiffs may a1s6 require additional medical and/or hospilal care, attention, and

    services. in the.future.,

                                                    COUNT V
                                  - (BREACH OF IIVIPLIED VVARRANTI) :

              107.     Plaintiff incorporates all previous paragraphs of this Complaint as if fully set f6rth

    herein.

:             108. Before, during,. and after the time that .zhe Dual-Ended Earplugs. were used by .

    Plaintiff, Defendants impliedly warranted to Plaintiff that the *Dual-Ended Earplixgs were ' of

    merchantable quality, were manufactured, labeled, and/or 'packaged in accordance with federal

    regulations, complied with applicable federal regulations and approved specifications, and were




                                                        17

    4816-3557-3423, v. 1
       CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 20 of 37




    safe, effective and fit for the.use for which they were.intended or for other.known or foreseeable .

    uses.

              109.     Plaintiff was unskilled in the research, design, and manufacture of the Dual-Ended

    Earplugs and reasonably relied entirely upon Defendants' skill, judgment, and implied warranties,

    including the instructions provided, in utilizing the Dual-Ended Earplugs.

              110.     Defendants' Dual-Ended Earplugs were not manufactured, packaged, and/or

    labeled in accordance with federal laws and regulations, did not conform to or perform in

    accordance with approved specifications and were therefore neither safe nor effective for their

    intended, known or foreseeable uses, nor of inerchantable quality, as warranted by Defendants, in

    that they had the potential to malfunction and cause hearing injuries when put to their intended,

    known, or foreseeable uses.

              111.     As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

    serious injuries, including but not limited to hearing loss and tinnitus.

              112.     As a direct and proximate result ofDefendants' acts'and conduct, Plaintiff requires

    and/or will require more healthcare and - services, and did iiicur medical,_health, •incidentak, and. •.

    related expenses. Plainti•ffs-may also require additional medical and/or-hospital care, attention, and

    :services in the future:               :

:                                           •COUNT. VI .
                                  (NEGLIGENT MISREPRESENTATION)

              113.    Plaintiff incorporates all previous paragraphs of this Coniplaint as if fully set forth
                                                                   .
    herein.

              11'4. Defendants made negligent misrepresentations with respect to the Dual-Ended

    Earplugs including, but not limited to, the following:



                                                       18

    4816-3557-3423, v. 1
         CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 21 of 37




                    A. . Defendants misrepXesented, . through . oral representations, labeling, .
                          advertising, marketing materials, 'and/or publications, tliat the .Dual-Ended
                          Earplugs had been tested and found to constitute safe and effective
                          protection against loud impulse noises when using their provided standard
                          instructions for use;

                    B.       Defendants misrepresented, . through oral representations, labeling,
                             advertising, marketing materials, and/or publications, that an NRR 22 for
                             closed end and an NRR of 0 for open end could be consistently achieved
                             without wearers folding back the earplug's opposing side's flanges before
                             inserting the Dual-Ended Earplug;

                    C.      Defendants misrepresented, through oral representations, labeling,
                            advertising, marketing materials, and/or publications, that the Dual-Ended
                            Earplugs would not imperceptibly become loose, and thus less effective,
                         \ subsequent to insertion; and

                    D.       Defendants misrepresented, through oral representations, labeling,
                             advertising, marketing materials, and/or publications, that the Dual-Ended
                             Earplugs confonned to best manufacturing practices, U.S. military
                             specifications, and federal regulations governing hearing attenuation
                             devices.

               115. Defendants did not exercise reasonable care or competence in obtaining or

      communicating information to the pubJic regarding the characteristics and qualities of the Dual-

      Ended Earplugs:

               -1-16. -PJaintiff reasonably relied. upon~Defendants' misrepresentations' regardin.g-=the

-   : - Dual-Ended'Earplugs:

               117. As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

      serious injuries, including but not limited to hearing loss and tinnitus.

               •11 S.- .. As• a direct and proximate result of Defendants' acts and conduct, l.'laintiff requires

      and/or will i-equire more healthcare and services and did incur medicaf, health, incidental, and '

      related expenses. Plaintiffs may'also require additional medical and/or liospital care, attention, and

      services in the future.




                                                           19

      4816-3557-3423, v. 1
    CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 22 of 37




                                         COUNT VII
                               (FRAUDULENT MISREPRESENTATION)

          119.     Plaintiff incorporates all previous paragraphs of this Complaint as if-fully set forth

herein.

          120.     Defendants made fraudulent misrepresentations with respect to the Dual-Ended

Earplugs including,•but not limited to, the followin.g:

              A.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that the Dual-Ended
                       Earplugs had been tested and found to constitute safe and effective
                       protection against loud impulse noises when using their provided standard
                       instructions for use;

              B.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications that an NRR 22 for
                       closed end and an NRR of 0 for open end could be consistently achieved
                       without wearers folding back the eaiplug's opposing side's flanges before
                       inserting the Dual-Ended Earplug;

              C.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, . and%or publications, that Dual-Ended
                       Earplugs would not imperceptibly become loose, and thus less effective,
                       subsequent to in'sertion; and

              D: .Defendants misrepresented, :through oral represeixtations,_.labeling;
:                  advertising.,. marketing. -materials, and• publications that the- Dual-Endecl
                   Earplugs confornted to best maniifacturing - praetices, U.S. military '
                   'speuifications; • aiid- federal '-regulations - governing .hearing* attenuation
                   devices..

          121'. ' Defendants- knew -that zheir -misrepresentations were - false, -yet they willfully, .

waritonly, 'and recklessly disregarded tlieir obligation to provide truthful tepresentations regarding

the safety and risks of the Dual-Ended Earplugs to consumers and end users, including Plaintiff.

          122. Defendants made their misrepresentations with the intent that consumers and end

users, including Plaintiff, would -rely upon them.




                                                     20

4816-3557-3423, v. 1
       CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 23 of 37




             s. Defendants' misrepresentations. were made with the intent of defrauding and

             :~onsumers and end users, including Plaintiff, to induce and encourage use and sale of

 ...    ..u.-l.nded Earplugs.

           124.    Plaintiff relied upon Defendants' representations and in the absence of Defendants'

representations, Plaintiff would not have used the Dual-Ended Earplugs in the manner in which

Plaintiff used them.

           125.    Defendants' fraudulent representations evidence their callous, reckless, and willful

indifference to the health, safety, and welfare of consumers and end users, including Plaintiff.

           126.    Defendants committed their conduct with knowing, conscious, wanton, willful, and

deliberate disregard for the value of human life or safety and the rights and, specifically, the safety

of consumers and end users such as Plaintiff.

           127.    As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

serious injuries, includiaig. but not limited to hearing loss and tinnitus.

           128.    As a direct and proximate result of Defendants' acts and conducf, Plaintiff requires

and/or will `require more .healthcare and, services: and ,did incur medical, liealth,. incideptal, and

related expenses. Plai•ntiff may also require additional medical aiid/or liospital care, attentioii, and

services in the future, . .

                                        COUNT VIU -
                                 (FRAUDULENT CONCEALMENT)

           129.    Plaintiff incorporates-all previous paragraphs of this Complaint as if fully set forth

hei-ein.

           130.   Defendants fraudulently c6ncealed information with respect to the Dual-Ended

Earplugs including, but not limited to, the following:




                                                    21

4816-3557-3423, V. 1
  CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 24 of 37




              A,•      Defendants misrepresented, . through oral representations, . labeling,
                       advertising, marketing materials, and/or publications, that the Dual-Ended
                       Earplugs had been tested and found to constitute safe and effective
                       protection against loud impulse noises when using their provided standard
                       instructions for use;

              B.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that an NRR 22 for
                       closed end and an NRR of 0 for open end could be consistently achieved
                       without wearers folding back ihe earplug's opposing side's flanges before
                       inserting the Dual-Ended Earplug;

              C.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that the Dual-Ended
                       Earplugs would not imperceptibly become loose, and thus less effective,
                       subsequent to insertion; and

              D.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that the Dual-Ended
                       Earplugs conformed to best manufacturing practices, U.S. military
                       specifications, and federal regulations governing hearing attenuation
                       devices.

         131. Defendants had sole access to material facts regarding the dangers and

unreasonable risks of the Dual-Ended Earplugs.                                                        .

         132.. Defendants intentionally concealed informatiori regarding the risks of the Dual-

Ended Earplugs and .Defendants knew that their representations were false upon this concealment:

         133. Defendants intentiorially'coricealed inforriiatioir regarding the risks of the I~ual-

Ended Earplugs with the intent that consumers and end users, including Plaintiff, would rely upon

Defendants' misrepresentations and omissions regarding material facts.

         134.. Plaintiff relied.upon Defendants' representations and Plaintiff was unaware of,the .

substaritial risks of the Dual-Ended Earplugs because-Defendants concealed these material facis

from consumers and end users, including Plaintiff.




                                                     22
4816-3557-3423, V. 1
      CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 25 of 37



                                        1        '


            135.   Defendants committed their conduct with knowing, conscious, wa ton, will.ful,.and

 deliberate disregard for the value of human life or safety and, specifically, the rights and safety of

 consumers and end users such as Plaintiff.

            136.   As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

 serious injuries including, but not limited to, hearing loss and tinnitus.

            137.   As a direct and proximate result of Defendants' acts and conduct, Plaintiff requires

 and/or will require more healthcare and services and did incur medical, health, incidental, and

 related expenses. Plaintiff may also require additional medical and/or hospital care, attention, and

 services in the future.

                                          COUNTIX
                             (PREVENTION OF CONSUMER FRAUD)
                                  (Minn. Stat. § 325F.68 et seq.)

            138.   Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

% herein.
            139.   Minnesota statute prohibits parties from ariy engaging in any"fraud, false pretense,

 false pi7omise, misrepreseritation,.misleading .statement ar deceptive practice, with the intent tfiat ,   .•

 others rely thereon in-connection with the sale of any merchandise, ,whether or not any person has

 in   fact been misled, deceived, or damag.ed.." .

            140.   The Dual-Ended Earplugs fall-within the defnition of "nierchandise" iinder the.

 subject Minriesota statute.

            141.   Defendants each fall within the definition of "person" under the subject Minnesota

 statute.

            142.   Defendants have advertised and sold the Dual-Ended Earplugs under tlie subject*

 Minnesota statute.



                                                     23

4816-3657-3423, V. 1
     CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 26 of 37




           143.      Defendants committed" repeated and willful, unfair, or deceptive acts or practices,

  and unconscionable trade practices, in connection with the sale, marketing, and/or distribution of

  their Dual-Ended Earplugs.

           144.     Defendants' unfair, deceptive, and unconscionable representations, concealments,

  and omissions were reasonably calculated to deceive consumers and end users, including Plaintiff.

           145.     Defendant's misrepresentations, concealments, and omissions constitute a willful

  course of conduct which continues to this day.

           146.     Defendants misrepresented, through their labeling, advertising, marketing

  materials, and/or publications, that the Dual-Ended Earplugs had been tested and found to

  constitute safe and effective protection against loud impulse noises using their provided, standard

  instructions for use.

           147.     Defendants misrepresented, through their labeling, advertising, marketing

  materials, and/or publications, that an NRR "22" for c7osed end and an NRR of "0" for open end

  could be con'sistently achieved withoiit wearers folding back t"he flanges on the opposing encl.

           148. . Defendants . misrepreserited, through . their, labeling, advertising, marketing

  rriaterials; and/or publications, that their Dual-Erided Earplugs- would not imperceptibly beeonie "

:." loose in.the user's. ear subsequent to insertion, rendering the earplugs less• effective or ineffective.

           14.9. Defendants misrepresented, through their labeling, . advertisirig, .. marketing .

  materials, and/or publications, tliat their Dual-Ended Earplugs conformed to'best manufacturing

  practices, U.S. military specifications, and federal rregulations governing hearing attenuation

  devices.

           150. Defendants also omitted material facts, causing confusion or misunderstanding as

  to approval or certification of goods or services.



                                                     24

  4816-3557-3423, v. 1
       CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 27 of 37




             151.      Defendants failed to disclose_the material facts that, for example, the Dual,Ended

     Earplugs were not in compliance with best practices, laws, specifications, and regulations. But for

     these material factual omissions, Defendants would not have been able to sell the Dual-Ended

     Earplugs as they were manufactured.

             152.      Defendants wrongfully represented that the Dual-Ended• Earplugs they

    manufactured, marketed, and/or sold possessed characteristics, uses, or benefits that they do not in

     fact possess.

             153.     Defendants also wrongfully misrepresented that the Dual-Ended Earplugs were

    safe and effective when in fact such representations were untrue, false, and misleading.

             154. . Defendants also exaggerated and introduced ambiguity as to material facts and

    omitted material facts regarding the Dual-Ended Earplugs with the intent to deceive.

             155.     Because of the Dual-Ended Earplugs defects, which Defendants concealed and

.   misrepresented; the Dual-Ended Earplugs lacked hearing attenuation value, axtd in fact caused

    hearing injuries.' Therefore, Defendants' sales and marketing of the Dual-Erided Earplugs

    constituted~ a violatiori Qf Minn~sota statute.

            •:156. Defendants also faiied•to correct- prior-misrepresentatiolis and- omissions about the"

    risks and true hearing: attenuation value of the Dual-Ended Earplugs as provided in their standard.

    ..instructions •for use. Defendants` omissions--rendered. even their seemingly truthful statements

    about the Dual-Ended Earplugs deceptive.

             157. All Defendants' actions of fraud, false pretenses, false promises,

    misrepresentations, misleading statements, and deceptive practices discussed herein, were made

    witli the intent that consumers, whether civilian or military servicemembers, including Plaintiff,

    would rely upon them.



                                                      25
    4816-3557-3423, v. 1
                        CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 28 of 37




                              158: . The. damages which Plaintiff seeks to recover were sustained as a. direct and :

                     proximate -cause of Defendants' intentional actions and omissions.

                              159.     Because of Defendants' omissions and deceptive misrepresentations, Plaintiff has

                     incurred significant damages, ' including, but not limited to, those alleged throughout this

                     Complaint, which are.expressly.incorporated herein by reference.

                              160.     Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 8.31, which

                     creates a private right of action when the action would benefit the public. The present action

                     benefits the public in Plaintiff's community, the State of Minnesota, and the United States. In

                     addition to placing thousands of civilians and military servicemembers, including thousands of

                     Minnesotans, at risk of suffering hearing damage and other impairment, Defendants' fraud has led

                     to enormous costs to Minnesotans because of the U.S. military's repeated purchases of the

                     defective earplugs and because of the enormous medical costs associated with treating military

                     servicemembers. Moreover, because the Dual-Ended Earplugs were not,recalled. and continue to :

                     be sold by others, 'these costs are continuing. Defendants' conduct was dii•ected in o.rder to increase

                    .. profits at the expense ofconsumers' health .and safety, including U.S..milifary servicemembers..A
    .   -       ,. •-.--..•-..              .   .   .    ...~..    •   .. .     ... •.-      .    •.-   ... .        .     .   ..   .   .       .   .
                                                                                                                ..
            :        significant public interest exists in- erisiiririg that Defendants adhere- to gtatutes designed to protect             ;

                     consumers. . Pla.intiff seeks . monetary and in}unctive relief in order to stop further -

                     misrepresentations by. •.Defendants that have caused; 'and'. are continuing to . cause, significant

                     injuries such as hearing loss and tinnitus.
.
                                                                    COUNT X
                                                        (UNLAWFUL TRADIE PRACTTCES)
                                                           (Minn. Stat. § 325D.09 et seq.)

                              161.     Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

                     herein. .



                                                                         FXOI


                     4816-3557-3423, V. 1
  CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 29 of 37



                                        ,       •

           1.62. ! Minnesota statute. provides that "[n]o person, shall, in connection with the. sale of   :

merchandise, knowingly misrepresent, directly or indirectly, the true quality, ingredients or origin

of such merchandise.

           163.    Defendants each fall within the definition of "person" under the subject Minnesota

statute.

           164.    The Dual-Ended Earplugs are "merchandise" under the subject Minnesota statute.

           165.    Defendants misrepresented the true NRR value of the Dual-Ended Earplugs using

the provided fitting instructions. Defendants further engaged in an aggressive marketing campaign

that sought to promote the Dual-Ended Earplugs as safe, effective, and suitable for consumers and

end users, such as Plaintiff, when Defendants knew that this was not the case.

           166.    Because of the dangerous nature of the Dual-Ended Earplugs, Defendants'

manufacturing, marketing, sales, and/or distribution unlawfully caused hearing injuries to

cqnsuiners and end users,.such as Plaintiff.

           161    As 'alleged herein, Defendants - wrongfully represented that the Dual-Ended -

Earplugs .they manufactur"ed, marketed, and sol.d .possessed characteristics, uses, or-benefits that .

they do-not in fact possess.

           168.. .._' Defetrdants also wrongfully represented that the Dual-Ended Earplugs were, safe.

and effective using their-.standard instructions for use, wheri .such representations were untrue,

false, and misleading.

           169.   Defendants also exaggerated and/or introduced ambiguity as to material facts and

omitted material facts, which tended to deceive and/or did in fact deceive.

           170.   The dangerous nature of the Dual-Ended Earplugs, which Defendants concealed

and misrepresented, caused hearing injuries to thousands of civilians and Military servicemembers,



                                                    27

4816-3557-3423, v. 1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 30 of 37




including Plaintiff. Therefore, Defendants' . sales and marketing of the Dual-Ended Earplugs .

violated Minnesota statute.

          171.     Defendants also omitted or concealed material facts and failed to correct prior

misrepresentations and omissions about the risks and benefits of the Dual-Ended Earplugs using

their provided instructions.for use. Defendants' omissions rendered even their seemingly truthful

statements about the Dual-Ended Earplugs deceptive.

         172.      Because of Defendants' omissions and deceptive misrepresentations to consumers

and end users, such as Plaintiff, Plaintiff has incurred significant damages, including, but not

limited to, those alleged throughout this Complaint, which are expressly incorporated herein by

reference.

         173.      The damages which Plaintiff seeks to recover were sustained as a direct and

proximate cause of Defendants' intentional acts and omissions.

         174.' Plainiiff seeks injunctive relief and actual'damages undei Minn. Stat.. § 325D.15..

         175. ~ Plaintiff seeks iiijunctive relief and actual-damages under 1Vlinn. Stat. § 8.31, which

creates. a. private right of.~ction when the .action would benefit :the public: The present aczion .

benefits the public in Plaintiffls- community; the 'State of Minnesota; and - the United States. -In

addition to placing thousands of civilians. and military .servie.emembers, including -thousands. of

Minnesotans, at risk of suffering hearing damage and otherampairment,- Defendants' fraud has led

to enormous costs to Minnesotans because of the U.S. military's repeated purchases of the

defective earplugs and because of the enormous medical -costs associated with treating military

servicemembers. Moreover, because the Dual-Ended Earplugs were not recalled and continue to

be sold by others, these costs are continuing. Defendants' conduct was directed in order to increase

profits at the expense of consumers' health and safety, including U.S. mi.litary servicemembers. A



                                                   :


4816-3557-3423, V. 1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 31 of 37




 significant public interest exists in ensuring that Defendants adhere to statutes designed to protect

 consumers. Plaintiff seeks monetary and injunctive relief in order to stop further

 misrepresentations by Defendants that have caused, and are continuing to cause, significant

 injuries such as hearing loss and tinnitus.

                                                COUNT XI .
                                  (DECEPTIVE TRADE PRACTICES)
                                     (Minn. Stat. § 325D.43 et seq.)

           176.     Plaintiff incorporates all previous paragraphs of this Complaint as if fizlly set forth

 herein.

           177.     Minnesota law prohibits deceptive trade practices. Minnesota statue provides that

 a"person engages in a deceptive trade practice when, in the course of business, vocation, or

 occupation, the person: ...(5) represents that goods or services have sponsorship, approval,

 characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has

 a sponsorship, approval; status, .affliation, -or connection that the person does not have; ...(7)

 represents that goods or services are of a'particular standarcl, quality, or grade, or'thaf goods are of

..a particular style. or model, if they are of another; ...(13). engages.in any other conduct which ..

similarly creates a likelihood of confusion -or of misunderstanding."

           17.8. : Defendants are each a"person" under the subject Minnesota statute.

           -1•79. The Dual-Ended Earplugs- are "goods" under the subject Minnesota. statute.

           180.     Defendants' unfair, deceptive, and unconscionable representations, concealments,

 and omissions were reasonably calculated to create confusion and misunderstanding as to the

 nature and efficacy of the Dual-Ended Earplugs, and in doing so deceived consumers and . end

 users,'including Plaintiff.




                                                     PM

 4816-3557-3423, v. 1
       CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 32 of 37




             181.. Defendants misrepresented, through their. labeling, advertising, marketing

    materials, and/or publications, that the Dual-Ended Earplugs had been tested and found to

    constitute safe and effective protection against loud impulse noises when using their provided

    instructions for use. Specifically, Defendants misrepresented, through their labeling, advertising,

    marketing materials, and/or publications, that an NRR "22" for closed end and an NRR of "0" for

    open end could be consistently achieved without users folding back the flanges on the opposing

    end.

             182.      Because of the dangerous nature of the Dual-Ended Earplugs, Defendants' testing,

    designing, labeling, manufacturing, marketing, sales, and/or distribution practices unlawfully

    caused hearing injuries to thousands of consumers and end users, including Plaintiff.

             183.      Defendants wrongfully represented that the Dual-Ended Earplugs they

    manufactured, marketed, and sold had characteristics, uses, or benefits that they do not have.

             184. . Defendants' wrongfully represented that the Dual-Ended Earplugs were safe and

    effective when such representations were untrue, false, and misleading.

.            185. Because of the dangerous.nature of the Dual-Ended Earp,lugs, which Defendants

    concealed and misrepresented, theyJaoked-hearing attenuation value, arid in fact caused lrearing

    injuries to thousands. of contsumers:and end users;. in.cluding Plaintiff, Therefore, ~efendants'. ..

    marketing of.the Dual=Ended Earplugs constituted a violation of Minne o.ta statitte.

             186.      Defendants also failed to correct prior misrepresentations and omissions about the

    risks and true hearing attenuation value of the -Dual-Ended Earplugs. Defendants' omissions

    rendered even their seemingly truthful statements about the Dual-Ended Earplugs deceptive.

             187.     Defendants repeatedly omitted material informat'ion to consumers and end users,

    including Plaintiff, which has directly. led to Plaintiff's hearing injuries.



                                                      30

    4816-3557-3423, v. 1                                                                                    .
       CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 33 of 37


                                                    ~

              188.     Defendants also used exaggeration and/or created ambiguity as to material facts .

     and/or omitted material facts, which tended to deceive and/or did iri fact deceive.

             189.      Defendants also exaggerated and introduced ambiguity as to material facts and

     omitted material facts regarding the Dual-Ended Earplugs with the intent to deceive and which did

     in fact deceive.

             190.      Because of Defendants' deceptive trade practices, Plaintiffhas incurred significant

     damages including, but not limited to, those alleged throughout this Complaint, which are

     expressly incorporated herein by reference.

             191.      Defendants' intentional acts and omissions constitute a direct and proximate cause

     of the damages that Plaintiff sustained and seeks to recover.

             192.      Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 325D.45.

             193.      Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 8.31, which

:   creates a private right of action..when the action would benefit the public..The'present action

    benefits the public in 'Plaintiff's community, fhe State of *Minnesota; and the United Siates. In

    ' addition to placing .thousands of civilians and military servicemembers,' including thousands of .

    ' Mirinesotahs, at risk of sufferirig- hearing damage and other impairment,-Defendants' fraud- has led

    to enoXtn.ous costs to Minnesotans because of .the U.S. military's. repeated purchases of the

    defective earplugs and because- of the enormous- medical' costs associated with treating:military         :

    servicemembers. Moreover, because the Dual-Ended Earplugs were not recalled and coniinue to

    be sold by others, these costs are continuing. Defendants' conduct was directed in order to increase

    profits at the expense of consumers' health and safety, including U.S_. military servicemembers. A

    significant public interest exists in ensuring that Deferidants adhere to statutes designed to protect

    consumers. Plaintiff seeks monetary. and injunctive relief in order to stop further



                                                        31

    4816-3557-3423. v. 1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 34 of 37



                                         G       °




misre-presentations :b.y Defendants that have. caused., and are continuing to . cause, significant

injuries such as hearing loss and tinnitus.

                                           COUNT XII
                           (FALSE STATEMENT IN ADVERTISEMENT)
                                   (Minn. Stat. § 325F.67 et seq.)

          194.     Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

herein.

          195.     In pertinent part, Minnesota statute provides that: "Any person, firm, corporation,

or association who, with intent to sell or in anywise dispose of inerchandise, securities, service, or

anything offered by such person, firm, corporation, or association, directly or indirectly, to the

public, for sale or distribution ... or to induce the public in any manner to enter into any obligation

relating thereto ... or any interest therein, makes, publishes, disseminates, circulates, or places

before the public, or causes, directly or indirectly, to be made, published, disseminated, circulated,

or placed before*the public, in this state, in a newspaper or other publication,     or in   the form of a

book, notice, handbill, -poster, bill, label, price-tag, circular, pamphlet, program, or 16tter, or over

any radio or television. station; or..in .any. other way; an advertisement .of any sort regardirig. .

rnerchandise- :..' or anything so 'offered to the public, for use; •consumption, purcliase, or* sale,

which advertisement contains any material• assertion, representation, or statement of fact which is :

untrue; degepti-ve, or mis]eading; shall; whether or-not pecuniary:or other'specifc damage to.any. .

person occurs as a direct result thereof, be guilty of a misdemeanor, and any such act is declared

to be a public nuisance and may be enjoined as such."

          196.     Defendants are each a"person" under the subject Minnesota statute.

          197.     The Dual-Ended Earplugs ai-e "merchandise" under the subject Minnesota statute.




                                                     32

4816-3557-3423, v. 1
                 CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 35 of 37


                                                                  S


    ~   -                                  •   .   .   . ,   ..       •        .   .            .           -   .   •   •   .

                       1.98. Defendants fraudulently induced the cons.umers, into purchasing the Dual-Ended :.

               Earplugs by misrepresenting that the Dual-Ended Earplugs complied with applicable law,

               regulations, and specifications. The Dual-Ended Earplugs did not, in fact, comply with said law,

               regulations, and specifications.

                       199.      Defendants misrepresented to consumers, through their, labeling, advertising,

               marketing materials, and/or publications, that an NRR "22" for closed end and an NRR of "O" for

               open end could be consistently achieved without wearers folding back the flanges on the opposing

               end.

                       200.      Defendants misrepresented, through their labeling, advertising, marketing

               materials, and/or publications, that the Dual-Ended Earplugs had been tested and found to

               constitute safe and effective protection against loud impulse noises using provided standard

               instructions for use.

                       201, Defendant misrepresented, through their labeling, advertising, marketing materials,

               arid/or publications, thaY the Dual-Ended Earplugs would not impei-ceptibly become loose, and

,              thus less effective, or, ineffectiye, subsequent to insertiou.. .         :

                       202: Defendants` false- and deceptive - advertising practices fraudulently induced

            : consumers. into pur.chasing the Dual-Ended.Earp.lugs.

                      •203.. Because 'of Defendants" false statements,- consumers and end- users,• including

               Plaintiff, incurred significant damages including, but not limited to, those alleged throughout this

               Complaint, which are expressly incorporated herein by reference.-

                       204. The damages which Plaintiff seeks to recover were sustained as a direct and

               proximate cause of Defendants' intentionafactions and omissions.




                                                                          33

              4816-3557-3423, v. 1
   CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 36 of 37


                                         `       L




          205. Plaintiff seeks injunctive relief and actual. damages under Minn. Stat. § 8.31., which

creates a private right of action when the action would benefit the public. The present action

 benefits the public in Plaintiff's community, the State of Minnesota, and the United States. In

addition to placing thousands of civilians and military servicemembers, including thousands of

Minnesotans, at risk of suffering heai-ing damage and other impairment, Defendants' fraud has led

to enormous costs to Minnesotans because of the U.S. military's repeated purchases of the

defective earplugs and because of the enormous medical costs associated with treating military

servicemembers. Moreover, because the Dual-Ended Earplugs were not recalled and continue to

be sold by others, these costs are continuing. Defendants' conduct was directed in order to increase

profits at the expense of consumers' health and safety, including U.S. military servicemembers. A

significant public interest exists in ensuring that Defendants adhere to statutes designed to protect

consumers. Plaintiff seeks monetary and injunctive relief in order to stop further

misrepresentations,by Defendants that_ have caused, and are continuing to• cause, significant                    :.

injuries such as hearing loss and tinnitus.                                                          '

                                        PRAYEI2 FDR RELIEF                                                   :

          WHEREFORE, Plaintiff prays as followg:

          1•.      For an award of monetary damages, including compensatory relief,. in an amount

-exceeding      $50,000, the exact amount-to be proven- at trial;

          2.       An award of punitive or exemplary damages in such amount as may be proven at

,trial;

          3.       An award of aIl applicable statutory penalties. or other statutory relief as allowed by

law;

          4.       An award of pre- and post judgment interest as allowed by law;


                                                     34

4816-3557-3423, v. 1                             '
    CASE 0:20-cv-00168-JRT-KMM Document 1-1 Filed 01/13/20 Page 37 of 37




                               .                  +   ' •   .               ...    . ... .       .   •   ,-,   .   .       ..

           5.         Aii awafd of costs and disbursements;

           6.         An awal•d of 1•easonable attoineys' fees as allowed by law; and

           7.         Arl award of all such other and further relief as the Court deems just aiid equitable.

                                             DEMAND FOR JURY TRIAL

          Plailitiff demands a•trial by jury on all issues so tl•iable under applicable law.



                                                                EcKLArm & BLArrpo LLP


Dated: December 23, 2019                                                 v-lr       ~
                                                                het'll. Ecicland (#139920)
                                                                Vince C. Reuter (#390874)
The undersigned acknowledges that sanctions may
be imposed under Minn. Stat. § 549.211                          Jared M: Reams l/#397159)
                                                                800 Lumber Exchange Building
                P      ~                                        10 South Fifth Street
JeffJftekland, Esn.
                                                                Minneapolis, MN 55402
                                                                (612) 236-0160


                                                                Counsel for Plaintiff `                                .
                                                                                             .




                                                        35
4$12-7257-0031, v. 1
